Case 5:20-cr-00145-H-BQ Document 325 Filed 03/08/21                Page 1 of 1 PageID 726



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                   LUBBOCKDIVISION

TINITED STATES OF AMERICA,
  Plainffi,

                                                           NO. 5:20-CR-145-03-H

RAUL PEREZ,III         (3),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMEIVDATION
                 OF TIIE UMTED STATES MAGISTRATE JUDGE
                        CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bxl), the undersigned Distria Judge is ofthe opinion that the Report and

Recommendation of the Magisuate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated March    ? ,202t.
                                            JAMES        SLEY HENDRIX
                                            UN         STATES DISTRICT ruDGE
